Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 20, 2017

                                      No. 04-16-00800-CV

                                     James F. MCKINNON,
                                           Appellant

                                                v.

                     Robert Stone WALLIN and William Brandon Wallin,
                                       Appellee

                        From the County Court, Gillespie County, Texas
                                    Trial Court No. 10093
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER

        On May 23, 2017, we abated this appeal and remanded the cause to the trial court so that
it could, pursuant to Texas Rule of Appellate Procedure 34.6(e)(3), determine if the reporter’s
record was accurate. A supplemental clerk’s record containing the trial court’s findings has now
been filed. The trial court found that the “reporter’s record, as filed, accurately reflects and
conforms to what occurred in the proceedings in the trial court on September 19, 2016.” We now
REINSTATE this appeal on the docket of this Court.

        At the time we abated this appeal, appellant had already filed an appellant’s brief and an
amended appellant’s brief. On July 12, 2017, appellant filed what appears to be supplement to
his amended appellant’s brief. (Although appellant titles this document a “reply” brief, no
appellee’s brief has been filed as of yet.) This brief filed on July 12, 2017, does not conform to
Texas Rule of Appellate Procedure 38 because it does not (1) identify the parties and counsel; (2)
include a table of contents; (3) include an index of authorities; and (4) include record references
in the statement of facts. While substantial compliance with Rule 38 is sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See TEX.
R. APP. P. 38.9(a). We conclude that the formal defects described above constitute flagrant
violations of Rule 38.

        If appellant wishes to supplement his amended brief filed on March 24, 2017, he must
file, within fifteen days of the date of this order, a second amended appellant’s brief, which will
replace his first amended brief filed on March 23, 2017. If appellant does not file such a second
amended appellant’s brief, we will strike his “reply” brief filed on July 12, 2017. See TEX. R.
APP. P. 38.9(a); see also id. 42.3(c) (allowing dismissal of appellant’s case if appellant fails to
comply with a requirement of the Texas Rules of Appellate Procedure or an order of this court).

       If appellant files a second amended brief, appellees’ brief will be due thirty days after
appellant’s second amended brief is filed. If appellant does not file a second amended brief,
appellees’ brief will be due forty-five days from the date of this order.




                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk